On Tuesday, April Tlnd.—Dowel and Clare were tried on the same indictment, but as the report of their trial is to a great extent repetition of the evidence above given, it is here omitted. They were convicted, and the term of their confinement ascertained at four years.
Henry B, Allison was tried during this term for larceny of a sum of money from J. B. Kee, a member of the Virginia Legislature. He was convicted, and a farther term of two years confinement was assigned him.
*29On the Indictment in this last case, a “nolle prosequi" was entered as to Dowel and Clare.
On Friday, Jlpril 25.—The Judge pronounced sentence on the three prisoners. In Allison’s case, he alluded to its peculiar circumstances, which had furnished one more proof how often the “very fruits of crime are turned to gall and wormwood upon the lips of the criminal.” He had escaped with the money, while his accomplices were instantly arrested; to other’s eyes and to his own, he perhaps seemed the most fortunate, yet the result had been that his prey was the means of his conviction, and his punishment was more severe than that of his comrades in crime.